COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                  §
 GE MONEY BANK,                                                   No. 08-11-00058-CV
                                                  §
                   Appellant,                                       Appeal from the
                                                  §
 v.                                                            County Court at Law No. 5
                                                  §
                                                                of El Paso County, Texas
 LONA GRAVES,                                     §
                                                                    (TC# 2010-1722)
                   Appellee.                      §

                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion for voluntary dismissal of this appeal. See

TEX . R. APP . P. 42.1(a)(1). The motion is granted, and this appeal is dismissed. Costs of appeal are

assessed against Appellant. See TEX . R. APP . P. 42.1(d).



                                               GUADALUPE RIVERA, Justice
May 27, 2011

Before Chew, C.J., McClure, and Rivera, JJ.